 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    EASTERN DIVISION
11

12   IAN LaMONTE CORMIER,                       Case No. 5:19-cv-01198-SVW (AFM)
13
                         Plaintiff,
                                                ORDER TO PAY THE FILING FEE
14          v.                                  OR SHOW CAUSE PURSUANT TO
15   JAMES COMEY, et al.,                       28 U.S.C. §1915(G)
16
                         Defendants.
17

18         Plaintiff, a state prisoner presently held at Patton State Hospital, lodged for
19   filing a pro se civil rights action pursuant to 42 U.S.C. § 1983 on June 28, 2019,
20   while he was being held at the Robert Presley Detention Center (“RPDC”) in
21   Riverside, California. (ECF No. 1 at 1 (“Second Case”).) Plaintiff did not prepay
22   the filing fee nor file a request to proceed in forma pauperis (“IFP Request”). The
23   assigned magistrate judge ordered plaintiff to pay the filing fee or submit an IFP
24   Request on or before July 28, 2019, but plaintiff has failed to comply with that Order,
25   or to seek an extension of time in which to do so. (See ECF No. 4.)
26         On June 21, 2019, plaintiff lodged for filing a related case, Case No. EDCV
27   19-1151. (No. 19-1151, ECF No. 1 (“First Case”).) Plaintiff did not prepay the filing
28   fee nor file an IFP Request in the First Case. The magistrate judge ordered plaintiff
 1   to pay the filing fee or submit an IFP Request in the First Case on or before July 17,
 2   2019, but plaintiff has failed to comply with the Order, or to seek an extension of
 3   time in which to do so. (See No. 19-1151, ECF No. 4.) In the First Case, plaintiff
 4   filed a change of address, notifying the Court that, on July 1, 2019, he had been
 5   transferred to Patton State Prison, in Patton, California. (No. 19-1151, ECF No. 5.)
 6         In the Second Case, plaintiff did not notify the Court of his change of address,
 7   but mail addressed to plaintiff’s former address has been returned to the Court since
 8   July 9, 2019. (See ECF Nos. 5-8.) On July 29, 2019, plaintiff filed a one-page
 9   “Sworn Affidavit or Declaration” in which he states that he is “competent to testify
10   to all matters herein,” but plaintiff does not purport to allege that he faces any danger
11   of serious physical injury. (ECF No. 9.) To date, plaintiff has not complied with the
12   Order of July 1, 2019, or seek an extension of time in which to do so, although another
13   copy of the Order was mailed to plaintiff’s address as supplied in the First Case. (No.
14   19-1198, ECF No. 7.)
15         A review of past civil actions filed by plaintiff in this Court, other District
16   Courts in the Southern and Northern Districts of California, and in the Ninth Circuit
17   Court of Appeals reflects that plaintiff is subject to the provisions of 28 U.S.C.
18   §1915(g). Pursuant to §1915(g), a prisoner may not “bring a civil action or appeal a
19   judgment in a civil action or proceeding” without prepayment of the filing fee “if the
20   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
21   facility, brought an action or appeal in a court of the United States that was dismissed
22   on the grounds that it is frivolous, malicious, or fails to state a claim upon which
23   relief may be granted, unless the prisoner is under imminent danger of serious
24   physical injury.” 28 U.S.C. §1915(g). Such dismissal is deemed a “strike.”
25         The Ninth Circuit has held that the phrase “fails to state a claim on which relief
26   may be granted” as used in §1915, parallels the language of Fed. R. Civ. P. 12(b)(6)
27   and carries the same interpretation; that the word “frivolous” refers to a case that is
28   “of little weight or importance: having no basis in law or fact”; and the word
                                                2
 1   “malicious” refers to a case “filed with the ‘intention or desire to harm another.’” See
 2   Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (explaining the terms used in
 3   §1915(g)); see also Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013) (defining
 4   when a case is frivolous, malicious, or duplicative). In addition, the Ninth Circuit
 5   has held that the prior denial of IFP status on the basis of frivolity or failure to state
 6   a claim constitutes a strike for purposes of §1915(g). See O’Neal v. Price, 531 F.3d
 7   1146, 1153-54 (9th Cir. 2008) (also stating that a dismissal without prejudice may
 8   count as a strike). Further, a dismissal may constitute a strike for failure to state a
 9   claim if it is obvious from the face of the pleading that the claims are barred by Heck
10   v. Humphrey, 512 U.S. 477, 486-87 (1994), and the entire action is dismissed for a
11   reason that qualifies as a strike under §1915(g). Washington v. Los Angeles Cty.
12   Sheriff’s Dep’t, 833 F.3d 1048, 1055 (9th Cir. 2016) (holding that “a dismissal may
13   constitute a PLRA strike . . . when Heck’s bar to relief is obvious from the face of the
14   complaint, and the entirety of the complaint is dismissed for a qualifying reason under
15   the PLRA”). Further, appellate affirmances do not count as strikes when the appeal
16   affirms the decision of the district court, but an appeal will count as a separate strike
17   if the appellate court “expressly states that the appeal itself was frivolous, malicious
18   or failed to state a claim.” El-Shaddai v. Zamora, 833 F.3d 1036, 1045-46 (9th Cir.
19   2016).
20         Once plaintiff has accumulated three strikes, he is prohibited from pursuing
21   any subsequent civil action without prepayment of the filing fee, unless he makes a
22   showing that he faced “imminent danger of serious physical injury” based on the
23   “circumstances at the time of the filing of the complaint.” Andrews v. Cervantes, 493
24   F.3d 1047, 1052-53, 1056-57 (9th Cir. 2007).
25         Finally, the Ninth Circuit has held that, pursuant to the language of the statute
26   and other relevant definitions of “prisoner,” “a court may screen a complaint pursuant
27   to 28 U.S.C. §1915A only if, at the time the plaintiff files the complaint, he is
28   ‘incarcerated or detained in any facility [because he] is accused of, convicted of,
                                                 3
 1   sentenced for, or adjudicated delinquent for, violations of criminal law or the terms
 2   and conditions of parole, probation, pretrial release, or diversionary program.’”
 3   Olivas v. Nev. ex rel. Dep’t of Corr., 856 F.3d 1281, 1284 (9th Cir. 2017) (alteration
 4   in original). This definition of “prisoner” applies to §1915. See Page v. Torrey, 201
 5   F.3d 1136, 1139-40 (9th Cir. 2000).
 6         In light of the foregoing standards, the Court takes judicial notice of the
 7   following prior civil actions filed by plaintiff in the District Courts of California or
 8   in the Ninth Circuit Court of Appeal that qualify as strikes for purposes of §1915(g).
 9   See Fed. R. Evid. 201(b)(2), (c)(1):
10         (1) Cormier v. Liggins, Case No. CV 01-0364-K (LSP), in the Southern
11             District of California, in which the case was dismissed on May 8, 2001, for
12             failure to state a claim and as barred by Heck. (No. 01-0364, ECF No. 2
13             at 4-7; No. 3.) The district court also found in Liggins that plaintiff already
14             had three prior strikes within the meaning of §1915(g). (No. 01-0364, ECF
15             No. 2 at 4.) On Appeal, in Case No. 01-55857, the Ninth Circuit affirmed
16             the district court’s dismissal in Liggins. (No. 01-0364, ECF Nos. 15-16.)
17             The Liggins case, as well as the three earlier cases cited in that case (see
18             below), all count as separate strikes, constituting four prior strikes.
19                a. Cormier v. People of the State of California, Case No. CV 00-0249-
20                   L (RBB), in the Southern District of California, in which the case
21                   was dismissed on March 21, 2000, for failure to state a claim and as
22                   barred by Heck. The District Court indicated that the dismissal may
23                   be considered as a strike. (No. 00-0249, ECF No. 7 at 10-11, No. 8.)
24                   The District Court’s decision was affirmed on appeal. (No. 00-0249,
25                   ECF No. 18.)
26                b. Cormier v. Manny, Case No. CV 00-0025-W (CGA), in the Southern
27                   District of California, in which the case was dismissed on May 1,
28

                                                4
 1                    2000, for failure to state a claim. The District Court indicated that
 2                    the dismissal may count as a strike. (No. 00-0025, ECF No. 16.)
 3                 c. Cormier v. California, Case No. CV 00-0004-L (RBB), in the
 4                    Southern District of California, in which the case was dismissed on
 5                    May 11, 2000, for failure to state a claim and as barred by Heck. (No.
 6                    00-0004, ECF No. 14 at 7-8, No. 15.)
 7         (2) Cormier v. Suter, Case No. EDCV 11-0801-UA (MLG), in the Central
 8               District of California, in which plaintiff’s IFP Request was denied and the
 9               case dismissed as frivolous on June 3, 2011. (No. 11-0801, ECF No. 2.)
10               In addition, the Ninth Circuit affirmed the district court’s dismissal and
11               found that plaintiff’s appeal was frivolous. (No. 11-0801, ECF Nos. 9, 12.)
12         (3) Cormier v. Siegler, Case No. CV 11-4907-ABC (MLG), in the Central
13               District of California, in which, on July 22, 2011, plaintiff’s Request for
14               IFP was denied as frivolous, malicious, or fails to state a claim, and the
15               district judge indicated that the dismissal may count as a strike. (No. 11-
16               4907, ECF No. 4 at 1). On Appeal, the Ninth Circuit affirmed the district
17               court and found that the appeal was frivolous. (See No. 11-4907, ECF Nos.
18               10, 16; 530 Fed. Appx. 624 (9th Cir. 2013).)
19         Accordingly, because plaintiff had already accumulated significantly more
20   than three strikes (at least six) before he initiated this action, plaintiff is precluded
21   from proceeding IFP herein unless and until he can show that, at the time this action
22   was initiated, he was “under imminent danger of serious physical injury.” 28 U.S.C.
23   §1915(g).     The availability of the “imminent danger” exception “turns on the
24   conditions a prisoner faced at the time the complaint was filed, not at some earlier or
25   later time.” See Andrews, 493 F.3d at 1053 (emphasis added). Further, plaintiff
26   “bears the ultimate burden of persuading the court that §1915(g) does not preclude
27   IFP status.” Richey v. Dahne, 807 F.3d 1202, 1206 (9th Cir. 2015). Here, plaintiff
28   was detained at the RPDC at the time that he initiated this action, but plaintiff does
                                                5
 1   not name as defendants any officials at the RPDC in either the First Case or the
 2   Second Case. Nor does the Complaint in this action raise allegations concerning the
 3   conditions that plaintiff faced at the RPDC at the time that he filed the Complaint.
 4   Accordingly, nothing in the factual allegations in the Complaint raises a reasonable
 5   inference that plaintiff faced “imminent danger of serious physical injury” at the time
 6   that he initiated this action. 28 U.S.C. §1915(g).
 7         Finally, plaintiff has filed multiple documents with the Court in addition to his
 8   change of address since the time that he initiated this action. In none of those
 9   documents does plaintiff purport to allege that he faced any ongoing danger of serious
10   physical injury at the time that he initiated this action.
11         IT THEREFORE IS ORDERED that, on or before August 23, 2019, plaintiff
12   shall pay the filing fee in this action, or he shall show cause in writing why he should
13   not be denied leave to proceed IFP and why this action should not be dismissed
14   pursuant to 28 U.S.C. §1915(g). Failure to comply with this Order will be deemed
15   by the Court as plaintiff’s consent to the dismissal of this action.
16         IT IS SO ORDERED.
17

18   DATED:     August 7, 2019

19

20                                            ____________________________________
                                                     STEPHEN V. WILSON
21                                              UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                 6
